                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

    ASHLEY GILES                                            CIVIL ACTION

    VERSUS                                                     NO. 18-6090

    ACE AMERICAN INSURANCE                                SECTION “R” (2)
    COMPANY ET AL.



                           ORDER AND REASONS

       Before the Court is defendant Werner Enterprises Inc.’s motion for

partial summary judgment on plaintiff Ashley Giles’s direct negligence

claims against it.1 Because plaintiff cannot pursue both respondeat superior

and direct negligence claims against defendant simultaneously, the Court

grants the motion.



I.     BACKGROUND

       This case arises from a car accident. 2 Plaintiff alleges that she was

traveling on Interstate 59 in St. Tammany, Louisiana on May 12, 2018 when

another vehicle struck her car.3     The vehicle was allegedly owned by

defendant Werner Enterprises and operated by its employee, defendant


1      R. Doc. 22.
2      R. Doc. 1.
3      Id. at 1 ¶ 2.
Matthew Melton.4 Plaintiff contends that Melton negligently caused the

accident.5

      On June 19, 2018, plaintiff filed a complaint against Melton, Werner

Enterprises, and Werner’s alleged insurance company, ACE American

Insurance Company, in this Court. 6 Plaintiff claims that Melton negligently

caused the accident by, inter alia, following too close, failing to keep a

lookout, traveling too fast, and failing to maintain control of his vehicle. 7 She

further alleges that Werner is liable for Melton’s negligence under a theory

of respondeat superior.8 Plaintiff also claims that Werner was directly

negligent by negligently hiring Melton, negligently training and supervising

Melton, negligently entrusting the vehicle to Melton, and failing to

adequately maintain and inspect the vehicle, failing to warn Melton of

alleged defects in the vehicle, and failing to develop adequate safety policies

and procedures with respect to the vehicle. 9

      On July 25, 2018, defendants filed an answer to plaintiff’s complaint in

which they admitted that Melton was acting in the course and scope of his




4     Id.
5     Id. at 3 ¶ 7.
6     R. Doc. 1.
7     Id. at 3 ¶ 8.
8     Id. at 4 ¶ 9; R. Doc. 22-2 at 1 ¶ 1.
9     Id. at 3-4 ¶ 8; R. Doc. 22-2 at 1 ¶ 1.
                                         2
employment with Werner at the time of the accident. 10 Defendants have

since filed a first amended answer and a second amended answer, both of

which include the same admission. 11

      Defendant Werner has now filed a motion for partial summary

judgment. 12 Werner argues that, because it conceded that Melton was acting

in the course and scope of his employment, plaintiff cannot bring direct

negligence claims against it.13 Plaintiff opposes the motion. 14



II.   LEGAL STANDARD

      Summary judgment is warranted when “the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v.

Catrett, 477 U.S. 317, 322-23 (1986); Little v. Liquid Air Corp., 37 F.3d 1069,

1075 (5th Cir. 1994). When assessing whether a dispute as to any material

fact exists, the Court considers “all of the evidence in the record but refrain[s]

from making credibility determinations or weighing the evidence.” Delta &

Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398-99


10    R. Doc. 6 at 1-2 ¶¶ 3-4.
11    R. Doc. 21 at 1-2 ¶¶ 3-4; R. Doc. 48 at 1-2 ¶¶ 3-4.
12    R. Doc. 22.
13    Id.
14    R. Doc. 32.
                                       3
(5th Cir. 2008).    All reasonable inferences are drawn in favor of the

nonmoving party, but “unsupported allegations or affidavits setting forth

‘ultimate or conclusory facts and conclusions of law’ are insufficient to either

support or defeat a motion for summary judgment.” Galindo v. Precision

Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985); see also Little, 37 F.3d at

1075. A dispute about a material fact is genuine “if the evidence is such that

a reasonable [factfinder] could return a verdict for the nonmoving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

      If the dispositive issue is one on which the moving party will bear the

burden of proof at trial, the moving party “must come forward with evidence

which would entitle it to a directed verdict if the evidence went

uncontroverted at trial.” Int’l Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257,

1264-65 (5th Cir. 1991). The nonmoving party can then defeat the motion by

either countering with evidence sufficient to demonstrate the existence of a

genuine dispute of material fact, or “showing that the moving party’s

evidence is so sheer that it may not persuade the reasonable fact-finder to

return a verdict in favor of the moving party.” Id. at 1265.

      If the dispositive issue is one on which the nonmoving party will bear

the burden of proof at trial, the moving party may satisfy its burden by

merely pointing out that the evidence in the record is insufficient with


                                       4
respect to an essential element of the nonmoving party’s claim. See Celotex,

477 U.S. at 325. The burden then shifts to the nonmoving party, who must,

by submitting or referring to evidence, set out specific facts showing that a

genuine issue exists. See id. at 324. The nonmovant may not rest upon the

pleadings, but must identify specific facts that establish a genuine issue for

trial. See, e.g., id.; Little, 37 F.3d at 1075 (“Rule 56 mandates the entry of

summary judgment, after adequate time for discovery and upon motion,

against a party who fails to make a showing sufficient to establish the

existence of an element essential to that party’s case, and on which that party

will bear the burden of proof at trial.” (quoting Celotex, 477 U.S. at 322)).



III. DISCUSSION

      Defendant argues that plaintiff’s direct negligence claims against it

must be dismissed because a plaintiff cannot simultaneously claim

negligence under a theory of respondeat superior and direct negligence by

an employer for the same incident when the employer stipulates that the

employee acted in the course and scope of his employment. 15 As defendant

points out, several federal courts in Louisiana have recently determined that,

when it is undisputed that an employer is vicariously liable for the negligent


15    R. Doc. 22-1 at 1-2.
                                       5
acts of its employee, the plaintiff cannot also maintain a direct negligence

claim against the employer. See Dennis v. Collins, No. 15-2410, 2016 WL

6637973, at *7 (W.D. La. Nov. 9, 2016); Wright v. Nat’l Interstate Ins. Co.,

No. 16-16214, 2017 WL 5157537, at *3 (E.D. La. Nov. 7, 2017); Franco v.

Mabe Trucking Co., Inc., No. 17-871, 2018 WL 6072016, at *4 (W.D. La. Nov.

20, 2018); Vaughn v. Taylor, No. 18-1447, 2019 WL 171697, at *3 (W.D. La.

Jan. 10, 2019).

     This Court addressed the issue two months ago in Thomas v.

Chambers, No. 18-4373, 2019 WL 1670745 (E.D. La. Apr. 17, 2019). As in

this case, Thomas involved a car accident in which the plaintiff sued both the

employee driving at the time of the accident and his employer. In that case,

the Court determined that plaintiff could not maintain both types of claims.

Id. at *7. The Court relied on the Louisiana Third Circuit Court of Appeals’

decision in Libersat v. J & K Trucking, Inc., 772 So. 2d 173 (La. App. 3 Cir.

2000), to make an Erie guess as to how the Louisiana Supreme Court would

decide the issue. Thomas, No. 18-4373, 2019 WL 1670745, at *6. The Third

Circuit in Libersat upheld the trial court’s decision not to include a jury

instruction that the defendant had a duty to exercise care in hiring and

training its employee when there was no dispute that the driver was

operating the vehicle in the course and scope of his employment. Libersat,


                                      6
772 So. 2d at 179. It reasoned that if the employee was found negligent, the

employer was automatically liable, while if the employee was not negligent,

then no amount of negligence in the hiring or training of him would render

the employer liable. Id. This Court reasoned that, if a jury charge on the

employer’s standard of care is unnecessary under the scenario at issue, then

summary judgment on direct negligence claims is also appropriate. Thomas,

No. 18-4373, 2019 WL 1670745, at *7.          Further, the Court found that

prudential considerations such as streamlining the litigation process and

avoiding unnecessary confusion for the jury weighed in favor of granting

summary judgment on the plaintiff’s direct negligence claims against the

employer. Id. The facts of this case are directly analogous to Thomas, and

the same principles necessitate summary judgment here.

      Plaintiff argues that the Court should disregard the many federal

courts that have held that she cannot bring both types of claims because

Louisiana Civil Code Article 2324 requires that a jury allocate fault between

the parties. 16 Plaintiff contends that removing her direct negligence claims

against Werner “inappropriately withholds consideration of an actor’s

alleged legal fault.” 17 This argument does not follow, because there is no need




16    R. Doc. 32 at 7-8.
17    Id. at 7.
                                       7
to allocate fault between the parties when plaintiff’s vicarious liability claims

make Werner entirely responsible for Melton’s negligence. If Melton is

found to be negligent, the principle of respondeat superior automatically

makes Werner responsible for the entirety of Melton’s liability.             See

Quebedeaux v. Dow Chem. Co., 820 So. 2d 542, 547 (La. 2002) (Weimer, J.,

concurring) (“When vicarious liability based on respondeat superior applies,

the responsibility of the employer is coextensive with the responsibility of the

employee who committed the tort.”). Werner will therefore be held to full

account for any potential liability via its stipulation and plaintiff’s vicarious

liability claims. An allocation of fault under the principles of comparative

negligence is not necessary under the facts of this case.

      Plaintiff also argues that public policy considerations weigh in favor of

allowing plaintiffs to bring both types of claims simultaneously.18 As already

noted, the Court finds that public policy considerations such as streamlining

the litigation process and avoiding unnecessary confusion for the jury weigh

in favor of granting summary judgment. Eliminating the direct negligence

claims does not impinge upon plaintiff’s right to be fully compensated for

any injury she suffered that was caused by defendants’ negligence. The Court

finds that, on balance, a rule disallowing simultaneous vicarious and direct


18    Id. at 9-10.
                                       8
negligence claims serves the public good. Accordingly, plaintiff’s direct

negligence claims are properly dismissed.



IV.   CONCLUSION

      For the foregoing reasons, defendant’s motion for partial summary

judgment on plaintiff’s direct negligence claims against it is GRANTED.

Those claims are DISMISSED WITH PREJUDICE.




          New Orleans, Louisiana, this _____
                                        26th day of June, 2019.


                     _____________________
                          SARAH S. VANCE
                   UNITED STATES DISTRICT JUDGE




                                    9
